DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not describe the second fan unit as being about 12 to 24 inches above the floor or about 18 inches above the floor as recited in claims 6 – 7 and 14. It should be noted that par. 1 of pg. 7 of Applicant’s disclosure discusses a range of about 15-20 inches only. Incorporating the claim language into the specification would overcome this objection.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 19, “the first main connection” should be rewritten as –a first main connection--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 7, 12 – 14, and 18 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “closer” in claims 4 – 5, 12 – 13, and 18 is a relative term which renders the claim indefinite. The term “closer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no reference point for what the feature is considered closer to than another; i.e. “closer to a ceiling than a floor” or “closer to a ceiling than the second fan unit” etc.; accordingly, the claims are indefinite. Claim 19 will inherit this same issue since it depends from the rejected claim.
The term “about” in claims 6 – 7 and 14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification fails to provide guidance as to what falls under the umbrella of “about”; i.e. there is no discussion of the range encompassed by the term “about”; accordingly, the claims are indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 11 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0277675 (hereinafter Tinnell) in view of US Patent Application Publication 2013/0167293 (hereinafter Nakaya).
Regarding claim 1, Tinnell shows a solar powered ventilation system for a portable enclosure (10) that comprises a first fan unit (20) that includes a first main housing (see fig. 2) for mounting to a roof of the portable enclosure, said first main housing including: a first backing plate for attaching to the roof (see annotated fig. below), a first vent hole surround that passes at least partially through a first fan hole in the roof (see annotated fig. below), an electrically powered, first motorized fan (20, 22) for positioning over the first vent hole surround (fig. 2), and a solar panel (14) for affixing to the first backing plate, said solar panel (14) being electrically connected to the first motorized fan; a second fan unit (54) that includes a second main housing (52) for mounting to a sidewall of the portable enclosure a set distance away from the first fan unit, said second main housing including a second backing plate for attaching to the sidewall the set distance from the first fan unit (see annotated fig. below), a second vent hole surround that passes at least partially through a second fan hole in the 
 Tinnell shows the first main housing mounted to the ceiling and thus fails to show the first main housing mounted to a sidewall. Attention is turned to Nakaya which shows locating a fan main housing on a sidewall adjacent a ceiling of a portable toilet enclosure (fig. 2). It would have been obvious to locate the first main housing of Tinnell on any surface of the enclosure adjacent the upper portion and thus to select a sidewall would be a matter of design choice; one of ordinary skill in the art would expect the fan unit to function equally well whether extending through a ceiling or an upper portion of a sidewall as both locations are known in the art to produce the same expected result of exhausting air from the enclosure as evidenced by the teachings of Nakaya and Tinnell mentioned above.

    PNG
    media_image1.png
    397
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    198
    196
    media_image2.png
    Greyscale

Regarding claim 2, Tinnell shows the portable enclosure is a toilet structure (par. 14).
Regarding claim 3, Tinnell shows the first fan unit (20) is an air exhaust unit and the second fan unit (54) is a fresh air intake unit for creating an air circulation loop into and out of the portable enclosure (fig. 3; par. 24).
Regarding claim 4, Tinnell shows the first fan unit (20) is located closer to a ceiling than a floor for the portable enclosure (fig. 3).
Regarding claim 5, Tinnell shows the second fan unit (54) is located closer to a floor than a ceiling for the portable enclosure (fig. 3).
Regarding claims 6 – 7, Tinnell shows the second fan unit close to the floor but is silent as to the distance from the floor and thus fails to show it is located between about 12 to 24 inches above the floor or about 18 inches above the floor. Applicant has not disclosed that having the second fan unit be located at this specific height solves any states problem or is for any particular purpose. Moreover, it appears that the second fan unit of Tinnell, or Applicant’s invention, would perform equally well with the second fan unit located at any height reasonably close to the floor. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a location for the second fan unit to be about 12 to 24 inches above the floor or about 18 inches above the floor because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Tinnell (see MPEP 2144.04 (IV)).
Regarding claim 8, Tinnell shows the first main housing includes a first front cover portion (16) for minimizing accidental damage to the first motorized fan and the second main housing includes a second front cover portion (58) for minimizing accidental damage to the second motorized fan.
Regarding claim 9, Tinnell shows at least the second front cover portion (58) includes an air directing hood extension in the form of angled vents.
Regarding claim 11, Tinnell shows a dual fan, solar powered ventilation system for a portable toilet enclosure (10) that comprises a first upper fan unit (20) that includes a first main housing (see fig. 2) for mounting to a roof of the portable toilet enclosure, said first main 
Tinnell shows the first main housing mounted to the ceiling and thus fails to show the first main housing mounted to a sidewall. Attention is turned to Nakaya which shows locating a fan main housing on a sidewall adjacent a ceiling of a portable toilet enclosure (fig. 2). It would have been obvious to locate the first main housing of Tinnell on any surface of the enclosure adjacent the upper portion and thus to select a sidewall would be a matter of design choice; one of ordinary skill in the art would expect the fan unit to function equally well whether 
Regarding claim 12, Tinnell shows the first fan unit (20) is located closer to a ceiling than a floor for the portable enclosure (fig. 3).
Regarding claim 13, Tinnell shows the second fan unit (54) is located closer to a floor than a ceiling for the portable enclosure (fig. 3).
Regarding claim 14, Tinnell shows the second fan unit close to the floor but is silent as to the distance from the floor and thus fails to show it is located between about 12 to 24 inches above the floor. Applicant has not disclosed that having the second fan unit be located at this specific height solves any states problem or is for any particular purpose. Moreover, it appears that the second fan unit of Tinnell, or Applicant’s invention, would perform equally well with the second fan unit located at any height reasonably close to the floor. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a location for the second fan unit to be about 12 to 24 inches above the floor because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Tinnell (see MPEP 2144.04 (IV)).
Regarding claim 15, Tinnell shows the first main housing includes a first front cover portion (16) for minimizing accidental damage to the first motorized fan and the second main housing includes a second front cover portion (58) for minimizing accidental damage to the second motorized fan.
Regarding claim 16, Tinnell shows at least the second front cover portion (58) includes an air directing hood extension in the form of angled vents.
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinnell and Nakaya as applied to claims 1 – 9 and 11 – 16 above, and further in view of US Patent Application Publication 2012/0186166 (hereinafter Casto).
Regarding claims 10 and 17, Tinnell fails to explicitly show a wire covering over the electrical connection from the solar panel in the first main connection to the second motorized fan of the second main housing. Attention is turned to Casto which shows it is common practice to cover electrical wires, especially in environments exposed to fluids and weather, to protect the wires and prevent harm to a user (par. 14). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Tinnell to include a wire covering over the electrical connection from the solar panel in the first main connection to the second motorized fan of the second main housing to protect the wires and prevent harm to a user as is well-known in the art and evidenced by the teachings mentioned above.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinnell in view of Nakaya and US Patent Application Publication 2009/0235445 (hereinafter Goldstein).
Regarding claim 18, Tinnell shows a method for providing improved air circulation into and out of a portable toilet enclosure (10), the method comprising the steps of providing a dual fan, solar powered ventilation system for a portable toilet enclosure (10) that comprises a first upper fan unit (20) that includes a first main housing (see fig. 2) for mounting to a roof of the portable toilet enclosure, said first main housing including: a first backing plate for attaching to 
Tinnell shows the first main housing mounted to the ceiling and thus fails to show the first main housing mounted to a sidewall. Attention is turned to Nakaya which shows locating a fan main housing on a sidewall adjacent a ceiling of a portable toilet enclosure (fig. 2). It would have been obvious to locate the first main housing of Tinnell on any surface of the enclosure adjacent the upper portion and thus to select a sidewall would be a matter of design choice; 
Tinnell fails to show a step of b. drilling a first aperture through a sidewall of the portable toilet enclosure, closer to a ceiling of the portable toilet enclosure and inserting the first fan unit into and through the first aperture; and c. drilling a second aperture through a sidewall of the portable toilet enclosure, closer to a floor of the portable toilet enclosure and inserting the second fan unit into and through the second aperture. Attention is turned to Goldstein which teaches a step of drilling through a sidewall of a portable toilet enclosure is a suitable method for creating openings to insert elements through the opening (par. 31). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include steps of drilling a first aperture through a sidewall of the portable toilet enclosure, closer to a ceiling of the portable toilet enclosure and inserting the first fan unit into and through the first aperture; and drilling a second aperture through a sidewall of the portable toilet enclosure, closer to a floor of the portable toilet enclosure and inserting the second fan unit into and through the second aperture to easily create the necessary openings for the fan units as is well-known in the art and evidenced by the teachings of Goldstein mentioned above.
Claim 19 is/are rejected under 35 U.S.C. 103 Tinnell, Goldstein and Nakaya as applied to claim 18 above, and further in view of Casto.
Regarding claim 19, Tinnell fails to explicitly show a step of covering the electrical connection from the solar panel in the first main connection to the second motorized fan of the second main housing. Attention is turned to Casto which shows it is common practice to cover electrical wires, especially in environments exposed to fluids and weather, to protect the wires and prevent harm to a user (par. 14). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the system of Tinnell to include a wire covering over the electrical connection from the solar panel in the first main connection to the second motorized fan of the second main housing to protect the wires and prevent harm to a user as is well-known in the art and evidenced by the teachings mentioned above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2018/0087789 to Nunez is directed to the state of the art of dual fans in a portable toilet enclosure that are solar powered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754